DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-11 are:
Regarding claims 1-9, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electric connection box comprising: a groove provided between the first peripheral wall and a wall portion arranged to be spaced apart from the first peripheral wall, the groove having openings of two ends of the groove in a longitudinal direction; and a pair of water stop walls provided on the first lid portion and configured to cover the openings of the two ends of the groove in the longitudinal direction, respectively.
Regarding claim 10, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electric connection box comprising a groove provided between the first peripheral wall and a wall portion arranged to be spaced apart from the first peripheral wall; and a water stop wall provided on the first lid portion and configured to cover an opening of two ends of the groove in a longitudinal direction, wherein a bottom surface of the groove is provided with an inclined surface that moves away from the first lid portion as extending from a center toward two ends of the longitudinal direction.

These limitations are found in claims 1-11, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

July 17, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848